Matter of Yevtushenko v Byvalets (2014 NY Slip Op 06988)
Matter of Yevtushenko v Byvalets
2014 NY Slip Op 06988
Decided on October 15, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 15, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentWILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
SANDRA L. SGROI
HECTOR D. LASALLE, JJ.


2014-00167
 (Docket No. O-55-13)

[*1]In the Matter of Luiza Yevtushenko, appellant, 
vLidiia Byvalets, respondent.
Luiza Yevtushenko, Brooklyn, N.Y., appellant pro se.
DECISION & ORDER
In a family offense proceeding pursuant to Family Court Act article 8, in which the petitioner alleged that the respondent violated an order of protection, the petitioner appeals from an order of the Supreme Court, Kings County (IDV Part) (Henry, J.), dated December 16, 2013, which, without a hearing, dismissed the violation petition.
ORDERED that the order is reversed, on the law, without costs or disbursements, the violation petition is reinstated, and the matter is remitted to the Family Court, Kings County, for a hearing and a new determination of the violation petition thereafter.
The petitioner commenced this proceeding alleging that the respondent violated an order of protection by engaging in certain conduct on September 12, 2013. The Supreme Court summarily dismissed the petition on the ground that there was no order of protection in effect on September 12, 2013. As the petitioner correctly contends, this was erroneous, as there was a temporary order of protection in effect on that date. Accordingly, we reverse the order appealed from and remit the matter to the Supreme Court, Kings County, for a hearing and a new determination of the violation petition thereafter (see Matter of Tyler v Wright, 119 AD3d 595).
MASTRO, J.P., CHAMBERS, SGROI and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court